Title: Report on Robert Morris’s Petition, [9 March] 1790
From: Madison, James
To: 


[9 March 1790]
That the Committee have enquired at the Register’s office into the state of the accounts of the department of Finance, lately administered by Mr. Morris.
That, for the information of the House, a general account of the receipts and expenditures has been obtained from the Register, together with a printed Statement in detail, both of which are herewith reported, together with a paper containing explanatory observations of that officer.
That from these documents, it appears to the Committee, that the regular official examination has been already made into the transactions of Mr. Morris, as Superintendant of the Finances of the United States; and that it is inexpedient to incur the expense of a re-examination by Commissioners, as proposed by the resolution of the Senate on that subject.
